Exhibit IGT/WMS PATENT CROSS-LICENSE AGREEMENT This Agreement, effective February 14, 2008, (“Effective Date”), is entered into by WMS Gaming Inc., a corporation of Delaware, having its principal place of business at 800 South Northpoint Blvd., Waukegan, IL60085and International Game Technology, a corporation of Nevada, having its principal place of business at 9295 Prototype Drive, Reno, NV89511Each ofIGT and WMS is sometimes referred to herein as a “Party” and together they are sometimes referred to herein as the “Parties”. 1. DEFINITIONS 1.1. “Affiliate” means, as to a particular Party, any corporation or other business entity that directly or indirectly Controls, is Controlled by, or is under common Control with a Party.“Control” means direct or indirect ownership of or other beneficial interest in fifty percent (50%) or more of the voting stock, other ownership interest, or income of a corporation or other business entity. 1.2. “Agreement Field of Use” (“Agreement FOU”) means [*]. 1.3. “Alcorn Patents” means the following US Patents and their foreign counterparts insofar as they claim authentication technology:[*]. 1.4. “Application” means functionality (including but not limited to hardware, software, firmware) related to Gambling. 1.5. “Business Day” means any weekday, Monday through Friday, when banking institutions are open for business. 1.6. “Competitor” means an entity selling or buying goods or services related to Gambling and licensed in a major Gambling jurisdiction. 1.7. “Computing Field of Use” (“Computing FOU”) means the following Applications: [*]. * Information has been omitted from this document and filed separately with the Securities and Exchange Commission under a request for confidential treatment pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended. 1 1.8. “Dollars” or “$” means United States dollars. 1.9. [*]. 1.10. “[*] Applications” means any one or more of the following Applications: [*];(m) personal computers, televisions, personal digital assistants (PDA’s), cellular devices, other mobile telephones, and like devices [*]; (n) supporting systems to the extent that they support devices identified in clause (m);and (o) any and all subject matter claimed in the following U.S. Patents [*]. 1.11. “Gambling” means an activity in a jurisdiction where it has not been prohibited whereby something of value is placed at risk upon an uncertain outcome predominately determined by chance. 1.12. “Gambling Machine” means an electronic or electro-mechanical device including the peripheral components housed in its enclosure that is primarily designed and used for Gambling, and that has all of the following characteristics: (a) is used by a player to input the wager amount and otherwise initiate and direct game play, (b) displays the amount wagered, the outcome of the wager, and the credit amount available to the player, (c) provides the outcome of the Gambling event to the player within five minutes of initiating the wager, and (d) is provided to the player by the operator.The definition of a Gambling Machine is limited to the device in close proximity to the player and does not include supporting software and servers remote from that device.For avoidance of doubt, and by way of example, personal computers, televisions, personal digital assistants (PDA’s), and cellular and other mobile telephones that are not adapted to be primarily used for Gambling are not Gambling Machines. 1.13. “IGT” means International Game Technology a corporation of Nevada, having its principal place of business at 9295 Prototype Drive, Reno NV and its Affiliates. 1.14. “Licensed IGT Patents” means any claims of any and all Patents owned or controlled by IGT to the extent such claims are within the Agreement FOU. [*] * Information has been omitted from this document and filed separately with the Securities and Exchange Commission under a request for confidential treatment pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended. 2 [*] 1.15. “Licensed IGT Products” shall mean any IGT product or method practiced by such IGT product that, in the absence of this Agreement, would infringe one or more unexpired claims of any Licensed WMS Patent. 1.16. “Licensed WMS Patents” means any claims of any and all Patents owned or controlled by WMS to the extent such claims are within the Agreement FOU.[*] 1.17. “Licensed WMS Products” shall mean any WMS product or method practiced by such WMS product that, in the absence of this Agreement, would infringe one or more unexpired claims of any Licensed IGT
